 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                             Case No. CR16-300RSL

10                          Plaintiff,                       ORDER TO SEAL
11                     v.
12     AUBREY TAYLOR,
13                          Defendant.
14
           This matter comes before the Court on Defendant’s “Motion to Seal Supplemental
15
     Memorandum in Support of Motion for Order Dismissing Second Superseding Indictment
16
     Based on Prosecutorial Misconduct and Abuse of the Grand Jury.” Dkt. #150. The Supplemental
17
     Memorandum, Dkt. #151, references grand jury testimony and witness statements that are
18
     designated as “Protected Material” or “Sensitive Material” pursuant to the Amended Protective
19
     Order issued on May 10, 2018. Dkt. #123.
20
           It is hereby ORDERED that Defendant’s Supplemental Memorandum in Support of
21
     Motion for Order Dismissing Second Superseding Indictment based on Prosecutorial
22
     Misconduct and Abuse of the Grand Jury shall remain sealed.
23
24
           DATED this 2nd day of October, 2018.
25
26
                                                    A
                                                    Robert S. Lasnik
27
                                                    United States District Judge
28

     ORDER GRANTING MOTION TO FILE UNDER SEAL - 1
